UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 7, 2012 Coach, Inc. (Exact name of registrant as specified in its charter) Maryland 1-16153 52-2242751 (State of (Commission File Number) (IRS Employer Incorporation) Identification No.) 516 West 34th Street, New York, NY 10001 (Address of principal executive offices) (Zip Code) (212) 594-1850 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Removal of 280G Gross-Up from Employment Agreements On May 7, 2012, Coach, Inc. (“Coach” or the “Company”) entered into amendments to the employment agreements (the “Employment Agreements”) for the following named executive officers: Lew Frankfort – Chairman and Chief Executive Officer; Reed Krakoff – President and Executive Creative Director; and Michael Tucci – North American Group President. Prior to the amendments, the Employment Agreements provided for a tax equalization payment or gross-up payment to the executive, which would place the executive in the same after-tax position as if the excise tax penalty of Section 4999 of the Internal Revenue Code of 1986, as amended, did not apply.Such a provision is typically referred to as a “280G gross-up.” The Human Resources Committee of the Coach Board of Directors, with the support of the Company’s management, approved the elimination of the 280G gross-up benefit for all Company employees.The amendments of May 7, 2012 removed the 280G gross-up provision from the Employment Agreements for each named executive that was entitled to the benefit.Except as otherwise described herein, all of the remaining terms of the executives’ Employment Agreements will remain in effect. The amendments to the Employment Agreements are filed as Exhibit 10.1, 10.2 and 10.3 to this Current Report on Form 8-K and are incorporated herein by reference. The foregoing summary is qualified in its entirety by the terms of the actual amendments. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Amendment to Employment Agreement, dated May 7, 2012, between Coach and Lew Frankfort Amendment to Employment Agreement, dated May 7, 2012, between Coach and Reed Krakoff Amendment to Employment Agreement, dated May 7, 2012, between Coach and Michael Tucci SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:May 8, 2012 COACH, INC. By: /s/ Todd Kahn Todd Kahn Executive Vice President, General Counsel and Secretary EXHIBIT INDEX Amendment to Employment Agreement, dated May 7, 2012, between Coach and Lew Frankfort Amendment to Employment Agreement, dated May 7, 2012, between Coach and Reed Krakoff Amendment to Employment Agreement, dated May 7, 2012, between Coach and Michael Tucci
